Citation Nr: 0105845	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  95-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland





THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain.

2.  Entitlement to a compensable evaluation for chronic 
sprain of the right hip.

3.  Entitlement to a compensable evaluation for chronic 
sprain of the left hip.





ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which , inter alia, granted service 
connection and noncompensable evaluations for chronic 
lumbosacral strain, chronic sprain of the right hip, and 
chronic sprain of the left hip.  In January 1997 the Board 
remanded this matter to the RO for further evidentiary 
development.  By rating action in August 1998, the RO granted 
a 10 percent rating for the veteran's service-connected 
chronic lumbosacral strain.  The veteran has continued his 
appeal.  This matter came before the Board again in February 
2000, and was remanded to the RO for further evidentiary 
development.  That development having been completed, the 
Board will proceed to review the veteran's claims.

In the January 1997 and the February 2000 Remands, the Board 
noted that in his August 1995 VA Form 9, the veteran raised 
the issue of an increased evaluation for his left knee 
disability, and referred the issue to the RO for action 
deemed appropriate.  Although the veteran underwent a VA 
examination in June 2000 for his left knee, a review of the 
claims folder shows that the RO has still not addressed this 
matter; thus, it is again referred to the RO for appropriate 
action.

As noted in the prior remand, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the three issues currently on 
appeal--and a claim for an increased rating of a service 
connected disability.  These issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected chronic lumbosacral 
strain is manifested by no more than chronic low back pain, 
slight limitation of motion, and occasional flare-ups which 
limit range of motion to a moderate degree.

3.  The veteran's service-connected chronic sprain of the 
right hip is manifested by no more than intermittent pain and 
occasional flare-ups which limit range of motion to a 
moderate degree.

4.  The veteran's service-connected chronic sprain of the 
left hip is manifested by no more than intermittent pain, 
slight limitation of motion, and occasional flare-ups which 
limit range of motion to a moderate degree.


CONCLUSIONS OF LAW

1.  The veteran's service-connected chronic lumbosacral 
strain is 20 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The veteran's service-connected chronic sprain of the 
right hip is 10 percent disabling, according to applicable 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5255 (2000).

3.  The veteran's service-connected chronic sprain of the 
left hip is 10 percent disabling, according to applicable 
regulatory criteria.  38 U.S.C.A. §§  1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a VA general medical examination in December 1994, the 
veteran complained of pain radiating down the posterior 
aspect of his legs, to his feet.  He reported that the pain 
occurred sporadically, and was not related to a specific 
activity, and that regular exercise appeared to reduce the 
incidents of pain in his legs.  Physical examination of the 
extremities showed a normal gait and good muscle tone and 
strength.  The impressions included sciatica.  

On VA examination in January 1995 the veteran reported that 
he injured both hips in service in 1975, but did not remember 
the specific activity.  He reported having intermittent pain, 
without swelling, especially on running, and eased by Motrin.  
He had intermittent low back pain since 1975, located across 
the lower back, without radiation to the lower extremities.  
He reported that he had seen doctors and had a myelogram 
which was normal.  His pain was intensified by any exertion, 
and was eased by rest.  Examination of the lumbosacral spine 
showed a normal appearance without deformity.  There was no 
tenderness or paraspinal spasm, and straight leg raising was 
negative bilaterally.  Range of motion showed that forward 
flexion was to 90 degrees, backward extension was to 35 
degrees, right and left lateral flexion was to 40 degrees, 
and right and left rotation was to 35 degrees.  There was no 
objective pain on motion.  

Additionally, on VA examination in January 1995, examination 
of both hips showed a normal appearance without deformity, 
and there was no swelling, heat, erythema, tenderness or 
crepitus.  Range of hip motion bilaterally showed that 
flexion was to 135 degrees, extension was to 10 degrees, 
abduction was to 45 degrees, adduction was to 20 degrees, 
external rotation was to 60 degrees, and internal rotation 
was to 30 degrees.  The veteran could rise and stand 
normally, his gait was normal, and his heel and toe gaits 
were normal.  He hopped better on his right foot than on his 
left foot, and squatted with mild difficulty.  Neurological 
examination, including sensation, motor function, and deep 
tendon reflexes, was normal.  The impressions included 
chronic strain lumbosacral spine and chronic sprains both 
hips.  The impression on an x-ray of the lumbosacral spine 
was "normal lumbosacral spine".  X-rays of the hips showed 
normal appearances given the age of the veteran, and no 
specific abnormality was demonstrated.

By rating action dated in February 1995, the RO, in pertinent 
part, granted service connection for chronic sprain of the 
right hip, for chronic sprain of the left hip, and for 
chronic lumbosacral strain, and assigned noncompensable 
ratings effective from November 1, 1994.  

In his August 1995 substantive appeal, the veteran reported 
that on VA examination in January 1995, he was "feeling 
really good" on that day, but claimed that those days were 
"rare" and that he told this to the VA examiner.  He 
contended that if the examination had been three days later, 
"things would probably have been different".

In January 1997 the Board remanded this matter to the RO for 
further evidentiary development, to include scheduling the 
veteran for a VA examination in compliance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Received from the veteran in March 1997 was a list of places 
that he had received treatment for his hip and low back pain 
during service only, from 1976 to 1991.

On VA examination in November 1997, the veteran reported 
having pain in his lower back and hips, which reportedly 
began in the latter part of his military service and 
continued to the present.  He claimed that two to four times 
per month he had episodes of mild flare-ups in his bilateral 
hip pain and lower back pain, which occasionally caused 
numbness down the back of his left leg.  He reported that he 
ran intermittently, but was limited by knee pain, and so he 
resorted to walking more and swimming for exercise.  He 
claimed that when he had flare-ups he took Motrin which 
helped.  Examination of the back revealed no kyphosis, 
lordosis or scoliosis.  Range of lumbar motion was to about 
90 degrees of flexion, although he was limited at the extreme 
by some stiffness.  He had 20 degrees of hyperextension in 
his lower back.  Side-to-side lateral bending was normal, 
with 35 degrees of rotation to the right and left.  Palpation 
of the spine revealed no bony tenderness or paraspinous 
muscle tenderness.  

Additionally, on VA examination in November 1997, it was 
noted that the veteran had 80 degrees of hip flexion on the 
right and 60 degrees on the left.  He had 90 degrees of hip 
flexion on the left, with the knee flexed, and 110 degrees on 
the right side, with the knee flexed.  It was also noted that 
the previous hip flexion was with the knee extended.  He had 
30 degrees of hyperextension on both sides, and 90 degrees of 
abduction.  The impressions included no significant range of 
motion difficulties or degenerative joint disease on earlier 
films, and although there was a slight decrease in range of 
motion of the left hip, there was no evidence of significant 
degenerative joint disease on previous x-rays.  

In a VA examination addendum dated in January 1998, the VA 
examiner noted that the veteran had intermittent chronic pain 
in his lower back and in his hips.  The veteran reported that 
the chronic lower back pain and hip pain caused him 
discomfort associated with numbness down the back of his left 
leg.  He reported having flare-ups 2 to 4 times a month, 
which were mild by his description.  When he had flare-ups he 
took Motrin, which helped the discomfort.  Examination showed 
that the veteran had 90 degrees of forward flexion and was 
limited at the extreme by some stiffness.  He did not exhibit 
significant facial expressions of extreme pain, and there was 
no evidence of paraspinal muscle spasm at the extreme of his 
flexion.  He had 20 degrees of hyperextension in his lower 
back, and side-to-side lateral bending was normal, with 35 
degrees of rotation to the left and to the right.  Palpation 
of his spine revealed no bony tenderness or paraspinous 
muscle tenderness.  He had 80 degrees of hip flexion on the 
right side and 60 degrees on the left, associated with 
stiffness.  The VA examiner noted that on palpation there was 
no muscle spasm on flexion.  It was noted that the veteran 
had 90 degrees of hip flexion on the left with the knee 
flexed, and 110 degrees on the right side, not associated 
with muscle spasms.  He did not wince or have any visible 
facial expression of pain when the left hip was manipulated.  
It was noted that an x-ray of the lumbosacral spine in 
January 1998 showed relative narrowing.  

Also, on the VA addendum dated in January 1998, the VA 
examiner indicated that an x-ray obtained in November 1997 
was not significantly different, and no disc narrowing was 
appreciated.  The impressions included conflicting evidence 
on lumbosacral spine films, but no significant degenerative 
joint narrowing or evidence of osteophytic changes consistent 
with chronic degenerative joint disease of the lumbosacral 
spine.  There was also no evidence of bony changes on either 
hip film, which did not suggest chronic degenerative joint 
disease.  There were no objective findings of muscle spasms.  
The veteran had some limitation of hip flexion, but this 
reportedly did not cause him pain.  It was noted that there 
was no evidence of contracture or other physical abnormality 
of the joint, and there was no evidence of neurologic 
defects.  The VA examiner noted that the veteran was able to 
work normally, with intermittent flare-ups related to his 
"lower back problem in his hips".  The VA examiner noted 
that these symptoms, although they could not be objectively 
substantiated, with the exception of limited range of motion 
in the left hip, were certainly related to service.

A VA x-ray report of the lumbosacral spine dated in January 
1998 provided an impression of slight levoscoliosis of the 
lower lumbar spine, and the vertebral bodies were noted to be 
otherwise in satisfactory alignment with no evidence of 
fracture or destructive process.  There was also relative 
narrowing of the disc space at the L4-5 level, suggestive of 
disc degeneration.

On VA examination in January 1998, the veteran reported 
having a low back problem, but no problem with his femur.  He 
reported that his low back problem dated back to service, and 
in 1976 he began having low back pain and pain radiating into 
his hip areas.  He reported having attacks of low back pain 
six times a year, which could also radiate down his right 
leg.  He worked at the VA in the food service organization, 
and at times he did have to lift heavy weights or equipment, 
but did it very carefully with the proper exercises.  
Examination showed that the veteran could flex his back to 
110 degrees at which point he experienced pain in the 
lumbosacral area.  He could extend to 20 degrees, and had 
lateral deviation to 18 degrees in each direction, with 
discomfort.  It was noted that his lateral rotation was not 
as bad and he could rotate to approximately 20 degrees in 
each direction.  Straight leg testing was negative 
bilaterally, and deep tendon reflexes were somewhat reduced, 
but they were present and equal bilaterally.  The impression 
was chronic lumbar sprain, and rule out degenerative disease 
of the lumbar spine.  

By rating decision dated in August 1998, the RO assigned a 10 
percent rating for the service-connected chronic lumbosacral 
strain, effective from November 1, 1994.

In February 2000 the Board remanded this matter to the RO for 
further evidentiary development, pursuant to Stegall v. West, 
11 Vet. App. 268 (1998). 

In March 2000 the RO sent a letter to the veteran requesting 
that he provide the names and addresses of all health care 
providers who treated him for his low back disability or hip 
disability since January 1998.

Received from the veteran in March 2000 was a letter in which 
he reported that he had experienced back and hip problems 
since 1976, and had been hospitalized by the Army and Air 
Force for extended periods.  He claimed that as a result of 
his continuous back and hip problems he was reclassified 
during service, and continued to serve to the best of his 
abilities.  He indicated that he did not report to sick call 
"each and every time" he experienced back or hip pain.  He 
reported that he had worked for the VA since July 1995 and 
had yet to miss a day of work because of his disability.  He 
claimed that the reason that there was not a great deal of 
history concerning treatment for his condition was that he 
did not "run to the doctor" each time he had trouble with 
his hips or back, and that he thought it was a waste of time 
since the usual treatment was 800 mg of Motrin.  He claimed 
he was advised that he may require a hip replacement someday, 
but would put that off as long as he could.

On VA examination in April 2000 the veteran reported that he 
injured his low back and his hips in 1976, and that since 
then had intermittent low back pain, radiating to both hips, 
but no further down the lower extremities.  He reported that 
this occurred with any activity, was eased by rest and by 
Motrin.  He had reportedly seen doctors, but was without 
specific diagnosis.  He had been forced to avoid most 
strenuous activities.  Examination of the lumbosacral spine 
showed no tenderness or paraspinal spasm, and straight leg 
raising was negative bilaterally.  Range of motion showed 
that forward flexion was to 90 degrees, backward extension 
was to 30 degrees, right and left lateral flexion was to 40 
degrees, and right and left rotation was to 35 degrees.  
There was no objective evidence of pain on motion.  

Furthermore, on VA examination in April 2000, examination of 
both of the veteran's hips showed no swelling, fluid, heat, 
erythema, tenderness, crepitus, or laxity.  Range of motion 
bilaterally showed that flexion was to 130 degrees, extension 
was to 10 degrees, abduction was to 40 degrees, adduction was 
to 20 degrees, external rotation was to 55 degrees, and 
internal rotation was to 25 degrees.  Examination further 
showed that the veteran could arise and stand normally, his 
gait was normal, and heel and toe gaits were normal.  It was 
noted that he hopped normally on either foot, and squatted 
normally.  Neurological examination was normal.  It was also 
noted that there were no neurological deficits of the upper 
or lower extremities.  The diagnoses were chronic strain, 
lumbosacral spine, and status post ligament damage, both 
hips.  It was noted that there was no clinical evidence of 
weakened movement, excess fatigability, or incoordination.  
The VA examiner indicated that pain would limit the range of 
motion of both the back and the hips to a moderate degree 
during flare-ups, but also noted that there was no evidence 
of pain on the day of the VA examination.  An x-ray of the 
hips showed no abnormalities.  An x-ray of the lumbosacral 
spine showed that the vertebral bodies were in satisfactory 
alignment without evidence of fracture or destructive 
process, and there was well marked relative disc space 
narrowing at the L4-L5 level, consistent with disc 
degeneration.  

Received from the Kirk U.S. Army Health Center in July 2000 
was a letter indicating that a search of the files at that 
facility revealed no records of treatment for the veteran.  

In a letter dated in August 2000 the veteran reported that he 
received treatment at Kirk Army Hospital, and that since he 
was retired from the Army he received treatment through 
"Tricare", and therefore his records were at Johns Hopkins 
Riverside Facility.  He also reported that on the two 
occasions he presented at the Baltimore VA facility for 
examinations, he was not experiencing any great pain in his 
back or hips, and that normally he did not.  He claimed he 
was careful about his activities and took medication when he 
was uncomfortable.  

In a September 2000 letter, the RO requested that the veteran 
assist in obtaining the additional medical records from the 
Johns Hopkins Riverside Facility.

In a Report of Contact dated December 1, 2000 it was noted 
that the veteran "advised that there are no records at Johns 
Hopkins Riverside Facility", and that he had no additional 
treatment.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded."  Schafrath 
at 592.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
supra at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b)	 More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d) Excess 
fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Chronic Lumbosacral Strain

The veteran's service-connected low back disability 
encompasses limitation of motion, lumbosacral strain, and 
disc degeneration at L4-5, and may be rated as any of these 
entities, whichever is to his best advantage.  Most recently, 
his service-connected low back disability has been rated 10 
percent disabling under Diagnostic Code 5295.  

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is for assignment where the evidence 
demonstrates muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  The 
criteria for a 40 percent rating require severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5292.  

With regard to the disc degeneration at L4-5, the applicable 
Diagnostic Code provides that a 10 percent rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The evidence of record establishes that the veteran's 
service-connected low back disability warrants a rating in 
excess of 10 percent.  In considering the severity and 
symptomatology associated with his service-connected low back 
disability, in conjunction with the criteria in the 
applicable diagnostic codes, the Board finds that his 
service-connected low back disability is most appropriately 
rated under Diagnostic Code 5292 (limitation of lumbar 
motion).  A review of the record shows that the veteran has 
consistently complained of intermittent chronic low back 
pain, with occasional flare-ups.  While such ranges of motion 
as objectively noted on VA examinations in 1995, 1997, 1998, 
and 2000 may not ordinarily reflect more than slight, if any, 
limitation of motion, the Board finds that there is also 
functional loss due to flare-ups.  In that regard, it is 
noted that on VA examination in April 2000, the VA examiner 
indicated that the veteran's pain would limit the range of 
motion of his back "to a moderate degree during flare-ups".  
Thus, factoring this functional impairment into the slight 
loss of motion that has been objectively noted, it is 
concluded that, stated in terms of additional loss of motion, 
as required by DeLuca, this is comparable to no more than 
moderate limitation of motion.  Therefore, a 20 percent 
rating under Diagnostic Code 5292 is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

The Board notes that a higher rating of 40 percent would 
require a showing of severe limitation of motion, which has 
not been shown by the evidence of record.  Likewise, a 40 
percent pursuant to Diagnostic Code 5295 would require a 
showing of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, none of which 
has been shown by the objective evidence of record.  Although 
the veteran has chronic pain and limitation of motion, there 
have been no findings of "severe" lumbosacral strain or 
"marked" limitation of motion or comparable disability.  

The most recent VA examination x-ray report of the lumbar 
spine showed that the vertebral bodies were in satisfactory 
alignment without evidence of fracture or destructive 
process, and there was well marked relative disc space 
narrowing at the L4-L5 level, consistent with disc 
degeneration.  Such pathology is evaluated under Diagnostic 
Code 5293, for intervertebral disc syndrome, which requires a 
showing of severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief, for the assignment of 
a higher, 40 percent, rating.  The Board initially notes that 
all neurological evaluations of record have been normal.  
Although on VA examination in 1994 the veteran complained of 
pain radiating down his legs, and the impression was 
sciatica, subsequent VA examinations showed no such 
complaints or findings.  In January 1995 he reported having 
no radiation to the lower extremities, in 1997 he reported 
having episodes of mild flare-ups of low back pain which 
"occasionally caused numbness down the back of his left 
leg", in 1998 he complained of low back pain and pain 
radiating into his hips, and claimed that six times a year he 
had attacks of low back pain that could also radiate down his 
right leg.  In 2000 he reported having intermittent low back 
pain, radiating to both hips, but no further down the lower 
extremities.  Thus, although he has reported having attacks, 
which involved radiating pain, such attacks cannot be 
characterized as severe, or "recurring, with intermittent 
relief".  Accordingly, a 40 percent rating pursuant to 
Diagnostic Code 5293 is not warranted.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for his service-connected low back 
disability, as dictated in Fenderson, and finds that the 
veteran's low back disability has been no more than 20 
percent disabling since his claim for service connection was 
received in November 1994.  Thus, staged ratings are not for 
application.  Fenderson, supra.

Chronic Sprain of the Right and Left Hips

The veteran's chronic sprain of the right and left hips has 
been assigned a noncompensable rating pursuant to Diagnostic 
Code 5255.  Pursuant to that diagnostic code, a 10 percent 
rating is warranted when there is malunion of the femur with 
slight hip disability.  A 20 percent rating is warranted for 
malunion of the femur with moderate hip disability.  A 30 
percent rating is warranted for malunion of the femur with 
marked hip disability.  A 60 percent rating is warranted for 
fracture of surgical neck of the femur, with false joint, or 
for fracture of the shaft or anatomical neck of the femur 
with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace.  An 80 percent rating is 
warranted for fracture of the shaft or anatomical neck of the 
femur, with nonunion, and with loose motion (spiral or 
fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The record reflects that the veteran's service-connected 
right hip disability is manifested by complaints of chronic 
intermittent pain, normal range of motion, and complaints of 
mild flare-ups, two to four times per month, which are eased 
by Motrin.  The veteran's service-connected left hip 
disability is manifested by complaints of chronic 
intermittent pain, slightly decreased range of motion without 
evidence of pain on motion, and complaints of mild flare-ups, 
two to four times per month, which are eased by Motrin.  

On VA examination in April 2000 there was no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity of the hips.  
Range of motion bilaterally showed that flexion was to 130 
degrees, extension was to 10 degrees, abduction was to 40 
degrees, adduction was to 20 degrees, external rotation was 
to 55 degrees, and internal rotation was to 25 degrees.  He 
could arise and stand normally.  X-rays of the hips showed no 
abnormalities.  The examiner noted that there was no clinical 
evidence of weakened movement, excess fatigability, or 
incoordination, and that pain would limit the range of motion 
of the hips to a moderate degree during flare-ups, but there 
was no evidence of pain on that day.  Thus, the Board finds 
that although there have been essentially no positive 
clinical findings pertaining to the veteran's hips, and the 
objective evidence of record has showed essentially normal 
range of motion of the right hip and only slightly decreased 
range of motion of the left hip, the VA examiner in 2000 
opined that during flare-ups, pain could limit range of 
motion of both hips to a "moderate degree".  The Board 
therefore finds that the veteran does experience functional 
loss (moderate limitation of motion) due to flare-ups, and 
pursuant to the mandates of DeLuca, the Board concludes that 
this functional loss due to flare-ups is equivalent to slight 
hip disability only.  Thus, 10 percent ratings are warranted 
for the veteran's service-connected right and left hip 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The 
Board also notes that such functional impairment is not 
equivalent to moderate hip disability, as required for a 
higher, 20 percent, rating pursuant to Diagnostic Code 5255, 
as the veteran has reported having only "mild" flare-ups, 
two to four times per month, and eased by Motrin.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  

The Board has also considered other diagnostic codes which 
pertain to musculoskeletal disabilities of the hip and thigh, 
including Diagnostic Codes 5252, 5253, and 5254.  In that 
regard, the Board notes that considering the range of motion 
studies of record, and the functional impairment noted above, 
the veteran's right and left hip disabilities do not meet the 
criteria for a 20 percent rating for limitation of flexion 
(Diagnostic Code 5252) or limitation of abduction, adduction, 
or rotation (Diagnostic Code 5253).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  Additionally, there is no 
evidence of a flail joint of the hip; therefore a higher 
rating pursuant to Diagnostic Code 5254 is not warranted.  
38 C.F.R. § § 4.71a, Diagnostic Code 5254.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for his service-connected right and 
left hip disabilities, as dictated in Fenderson, and finds 
that neither the veteran's right or left hip disability have 
been more than 10 percent disabling since his claim for 
service connection was received in November 1994.  Thus, 
staged ratings are not for application.  Fenderson, supra.


ORDER

A 20 percent rating for chronic lumbosacral strain is 
granted, subject to the regulations governing the payment of 
monetary awards.

A 10 percent rating for chronic sprain of the left hip is 
granted, subject to the regulations governing the payment of 
monetary awards.

A 10 percent rating for chronic sprain of the right hip is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

